Citation Nr: 0208615	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-20 379	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right great toe fracture.

2.  Entitlement to service connection for a spinal disorder 
as secondary to the right great toe fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1953 to April 1955.

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's claims for service connection for residuals of a 
fracture of his right great toe, and for a spinal disorder 
that he alleges is secondary to the right great toe fracture 
residuals.  The RO confirmed its decision in May 1997 after 
considering additional evidence, and he subsequently 
perfected an appeal to the Board of Veterans' Appeals 
(Board).  To support his claims, he testified at a hearing at 
the RO in January 1998 before the Member of the Board who is 
signing this decision; that type of hearing is often referred 
to as a Travel Board hearing.  Following the hearing, the 
Board conducted a preliminary review of the record and 
determined that further development and consideration of the 
claims was necessary prior to the Board issuing a decision.  
So the Board remanded the claims to the RO in May 1998.  The 
RO since has completed the development requested-to the 
extent possible, continued to deny the claims, and returned 
the case to the Board for final adjudication.


FINDINGS OF FACT

1.  The RO has been unable to locate any of the veteran's 
service medical records, except for his military separation 
examination, and have exhausted all possible options for 
obtaining this or other similar records from service.

2.  Nevertheless, there still is credible evidence suggesting 
the veteran fractured his right big toe during service in the 
manner alleged-sometime during 1954, in a parachute jump; 
other records also show, however, that even he acknowledged 
the injury healed while still in service and that he returned 
to full duty status well before his discharge in 1955.

3.  There is no medical evidence suggesting the veteran 
experienced any recurrence of symptoms referable to his right 
big toe for many ensuing years after service, prior to 1984, 
and only then as a result of systemic gout-which has not 
been etiologically linked to his military service, including 
any trauma that he may have sustained to his right big toe 
while on active duty.

4.  The most probative medical evidence of record also 
indicates the veteran does not have a spinal disorder caused 
by overcompensating with his gait, etc., for the functional 
impairment attributable to his right big toe.


CONCLUSIONS OF LAW
1.  Any current residuals the veteran has involving his right 
big toe were not incurred in or aggravated during service, 
and arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).

2.  The veteran does not have a spinal disorder that is 
proximately due to or the result of the right big toe 
residuals.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicability of the Veterans Claims Assistance Act 
of 2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the U.S. signed into law the VCAA-which since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  The implementing regulations are 
found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The VCAA eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims, and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined.  Id.  With certain exceptions 
that are not relevant to this particular appeal, the VCAA is 
applicable to all claims that were filed on or after the date 
of its enactment, and to claims that were filed prior to that 
date and not yet final.  Therefore, the veteran is entitled 
to have the VCAA considered in his current appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been met.  
Although the RO denied the veteran's claims in January and 
May 1997 as not well grounded, that was prior to the VCAA 
eliminating this requirement-and prior to the submission of 
several additional medical records.  Upon receiving this 
additional evidence, and after enactment of the VCAA, the RO 
reconsidered the veteran's claims on a de novo basis-in 
light of this change in law.  And the RO expressly indicated 
this when providing him a Supplemental Statement of the Case 
(SSOC) in November 2001.  Also in that SSOC, the RO explained 
the legal implications of the VCAA as it affects this 
particular appeal, and the RO again did that when providing 
the veteran another, more recent SSOC in April 2002.  
Furthermore, the duties to notify and assist-also required 
by the VCAA, have been met too since the RO has continually 
apprised the veteran of the type of evidence needed to 
substantiate his allegations and the governing laws and 
regulations.  This occurred not only in the SSOCs alluded to 
above, but also in letters the RO earlier sent him in August 
1996 and July 1998.  The RO also had him examined in October 
1996 to obtain a medical opinion concerning the etiology of 
the conditions at issue, and he testified at a Travel Board 
hearing-to further discuss his allegations, in January 1998.

Also, all medical and other evidence cited by the veteran as 
relevant to his claim either has been obtained or, if not, is 
unobtainable.  Due to the length of time that this appeal has 
lasted, there obviously were several delays in obtaining some 
of his pertinent records.  His service medical records 
(SMRs), for instance-except for his separation examination, 
could not be obtained, despite the RO contacting the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, which 
is a military records repository.  The NPRC indicated that 
the veteran's SMRs probably were destroyed in a fire at that 
facility in 1973; the NPRC also indicated that there were no 
Surgeon General's Office (SGO) extracts concerning the 
veteran, either.  And that is indeed unfortunate.  So as a 
means of compensating for the absence of this evidence, the 
RO, at the recommendation of the NPRC, twice had the veteran 
complete National Archives (NA) Forms 13055 and 13075 to 
search for alternative records from service such as morning 
reports of his company (Company B, 127th Abn Engr Bn), which 
might otherwise document any sickness, injury or 
hospitalization that he had during the specific time in 
question while on active duty in the military.  See McCormick 
v. Gober, 14 Vet. App. 39 (2000); 
M21-1, Part III, 4.23 (Change 41, July 12, 1995).  
Unfortunately though, even after completing and submitting 
these forms, no additional SMRs were obtained.  And this 
included-pursuant to the Board's May 1998 remand, requesting 
records directly from Ft. Campbell Army Hospital in Kentucky, 
where the veteran says that he injured (either broke or 
dislocated) his right big toe in a parachute jump sometime 
between June and August 1954.  Staff personnel there 
responded in June 1998 that a search of their clinical and 
outpatient record files did not reveal any records concerning 
the veteran, and that any other records pertaining to him 
had been relocated to the NPRC, which, as mentioned above, 
already had indicated they have no additional records to 
submit for consideration.  So, regrettably, the report of the 
veteran's military separation examination is the only medical 
record from service that is available in his current appeal.  
But at least the Board has that record at its disposal, 
although the veteran alleges that his separation examination 
was nothing more than a very cursory evaluation-at best, 
and, thus, does not really give an accurate picture of the 
status of his right big toe when discharged from 
the military.

Other important records, according to the veteran, also are 
unobtainable.  But unlike the situation with his SMRs, this 
is no fault of the Army, the NPRC, or VA.  He personally has 
acknowledged in several statements submitted at various times 
during the course of his appeal that there is no way of 
obtaining his treatment records from Philadelphia General 
Hospital (PGH) because it closed during the 1970s.  He also 
acknowledged that he has no address or way of contacting 
Dr. Claude Johnson, a radiologist, who reportedly took X-rays 
of the veteran's right foot sometime during the 1960s while a 
resident at Mercy Douglas Hospital and told the veteran that 
his toe and ankle looked like that of a 60-year old man 
because of the extent of the degeneration.  The veteran went 
on to add, however, that Mercy Douglas Hospital since has 
been demolished.  See his statements submitted in June, July, 
and November 1998.  And the records have been obtained from 
the remaining hospitals that he mentioned in those 
statements-those being, the City of Philadelphia HMO and the 
University of Pennsylvania Hospital.  So, again, all medical 
and other records that were obtainable-were obtained, 
and the others simply could not be, including the alternative 
records mentioned by the NPRC.  That being the case, the 
requirements of the VCAA have been met to the extent 
possible, and the Board has no choice but to review the 
claims on appeal based on the available evidence.

One other preliminary point also worth mentioning, though, to 
the veteran's advantage, is that in cases where, as here, the 
SMRs are lost or presumed destroyed, VA has a "heightened" 
duty to more carefully explain the reasons and bases for its 
decision and to possibly consider applying the benefit-of-
the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Moore v. Derwinski, 1 Vet. App. 401 (1991); 38 C.F.R. 
§ 3.102.

II.  Governing Laws and Regulations

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition, or on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303, 3.306, 3.310(a).  
Secondary service connection, under the provisions of 
38 C.F.R. § 3.310(a), also is permissible for the degree of 
aggravation of a disability that is proximately due to or the 
result of a service-connected condition.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  Moreover, degenerative joint disease 
(i.e., DJD/arthritis) will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

III.  Legal Analysis

As mentioned earlier, the veteran alleges that he fractured 
his right great toe during service, sometime between June and 
August 1954, in a parachute jump at Ft. Campbell, Kentucky.  
He also says that he was treated shortly after that incident 
at the Post Hospital, where doctors taped this toe to his 
next adjacent one to stabilize it.  And although the NPRC 
does not have any records actually documenting that 
treatment, more recently dated records show the veteran made 
that very same allegation in February 1984, while receiving 
treatment for this toe at the City of Philadelphia HMO.  This 
is important to note because that was several years before 
filing his current claims in August 1996, when there was no 
incentive for him to fabricate information for personal 
gain-financial or otherwise.  Also, his service personnel 
records-particularly his DD Form 214, confirm that he was 
stationed at Ft. Campbell, Kentucky, and that he received, 
among other medals and commendations, the Parachutist Badge.  
So the type of injury alleged is factually consistent with 
the circumstances of his service, and it therefore stands to 
reason that he indeed injured his toe during service in the 
manner alleged, even though the accident and subsequent 
treatment are not actually documented in the record on 
appeal.  See, e.g., 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); cf. Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  This, in turn, means the absence of his SMRs 
concerning that incident in service is much less significant 
than would ordinarily be the case since the Board is 
conceding that he injured his right big toe while on active 
duty in the military.  That, then, is no longer the 
determinative issue.  Rather, the dispositive issue is 
whether he has chronic disability as a residual of that 
trauma.  And it is in this latter respect that the medical 
and other evidence is far less favorable to him.

The VA physician who examined the veteran in October 1996 
indicated at the conclusion of that evaluation that the 
fracture of his right great toe-probably at the proximal 
interphalangeal joint (PIP), had resulted in a "more rapid 
rate" of bunion deformity.  And as support for that medical 
opinion, the examining VA physician pointed out that the 
veteran had a bunion deformity of 30 degrees on his right 
foot, where the fracture occurred, as opposed to only a 15 
degree bunion deformity on his uninjured left foot.  
Therefore, the examiner concluded the veteran had mild 
residuals of the right toe fracture with a "more rapidly 
occurring" bunion deformity on this foot.

A private chiropractor, Scott R. Bertrand, D.C., also 
submitted a statement on the veteran's behalf in January 1998 
indicating that he had treated him since November 1997 for-
among other symptoms, right foot and toe pain.  
Chiropractor Bertrand also said that, upon radiographic 
examination, it was evident the veteran's right big toe was 
suffering from severe degenerative arthropathy, and that, 
according to the veteran, his pains had become "debilitating 
chronic pains" since fracturing this toe during service in 
1954.  It quickly becomes apparent after reading Mr. 
Bertrand's statement, however, that he did not have access to 
any of the other medical evidence in the veteran's claims 
file (c-file) when giving his opinion concerning the cause of 
the veteran's toe pain.  So his statement and, 
more importantly, his medical opinion were based on an 
incomplete patient history.  Therefore, the probative value 
of that statement declines significantly.  See, e.g., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinion 
rejected as "immaterial" where there was no indication that 
the physician offering the opinion had reviewed relevant 
records which would have enabled him to form an opinion 
on service connection on an independent basis); see also 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  This lack of a factual foundation 
in forming the opinion is obvious here because even the 
veteran, himself, earlier had indicated when receiving the 
treatment at the City of Philadelphia HMO in February 1984 
that, following his toe injury in service, he "really had no 
trouble from then up to [his] recent attack of gout" in 1984 
(emphasis and italics added).  The treating physician at the 
City of Philadelphia HMO, incidentally, did not causally link 
the gout, a systemic disease, to the veteran's service in the 
military-including to any trauma that he may have sustained 
to his right big toe.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran also indicated the very same thing during his 
October 1996 VA examination, stating that over the course of 
the next several months following the treatment of his injury 
in service, his toe "healed and he returned back to full 
duty."  He also said that, since then, he only had 
experienced discomfort in the toe "from time to time," but 
with the deformity "gradually worsen[ing] over the years."  
So perhaps the healing of his right big toe injury while 
still in service, more than anything else (including a 
cursory discharge evaluation or whatever), was the reason 
there was no mention at all of any problems with his right 
big toe when examined for separation from service in April 
1955.  But even if true, the fact remains that he had no 
complaints concerning his right big toe during that 
evaluation, and there were no objective clinical findings 
concerning it either.  Nor were there any such complaints 
(symptoms, etc.) or objective clinical findings for many, 
many more years after his discharge from service.  So 
continuity of symptomatology following service has not been 
shown.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995) ("To 
establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required [citations 
omitted], unless there is medical evidence that the inservice 
condition, although not diagnosed as such in service, was 
'chronic', see 38 C.F.R. § 3.303(b), or there is evidence 
that connects the current condition to the inservice 
condition, see 38 C.F.R. § 3.303(d).").


Even more compelling, though, the veteran alleged in his June 
1998 statement that, as a result of fracturing his right big 
toe in service, he began to shift his weight from walking on 
the ball of his right foot to his right heel-which, in turn, 
shifted his weight on his right knee and ultimately led to an 
operation on this knee at the University of Pennsylvania 
Hospital in 1960 or 61.  He also said that fracturing his 
right big toe in service had other resulting complications as 
well, since it also caused him to shift weight onto his right 
hip-which, in turn, led to the development of chronic pain 
in his low back.  The private chiropractor Bertrand agreed 
with this cause-and-effect assessment, but again, he 
obviously gave his opinion without the benefit of reviewing 
the other pertinent evidence in the 
c-file.  See Elkins, 5 Vet. App. at 478 (medical opinions as 
to nexus may decline in probative value where the physician 
fails to discuss relevant documented medical history); see, 
too, Black v. Brown, 5 Vet. App. 177, 180 (1993).  And aside 
from that, the VA physician who examined the veteran in 
October 1996 concluded differently than chiropractor 
Bertrand, finding that there was no medical basis whatsoever 
for causally relating the veteran's low back pain to his 
right big toe fracture in service.  And in discussing the 
rationale for his conclusion, the VA examiner indicated the 
veteran, even by his own account, did not begin to experience 
low back pain until more than 15 years after his discharge 
from the military (25 years prior to that VA examination), 
and spontaneously at that-not the result of an injury.  The 
Board believes the VA examiner's medical opinion on this 
issue is more probative than the private chiropractor 
Bertrand's because the VA examiner obviously based his 
opinion on a more comprehensive review of the relevant 
records in the c-file, concerning the veteran's prior medical 
history-and not just on the veteran's own personal testimony 
and allegations alone.  Although the Board may not ignore the 
opinion of a treating physician (or, here, a chiropractor), 
the Board certainly is free to discount the credibility 
of the physician's statement, so long as the Board provides 
an adequate report of its reasons and bases for doing this.  
See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).


The private chiropractor Bertrand also made other statements 
that obviously were not altogether true.  First and foremost, 
he indicated the degeneration in the veteran's right knee and 
his low back, i.e., his lumbar condition were the result of 
"more than 40 years of antalgic postures to relieve the pain 
associated with weight bearing" caused by the fracture of 
his right big toe during service.  Since, however, the 
veteran's actual treatment records were obtained from the 
University of Pennsylvania Hospital for the time period in 
question (1962-1968), this permits the Board to verify the 
veteran's allegations, on which private chiropractor Bertrand 
based his opinion.  And the treatment records from the 
University of Pennsylvania Hospital show the veteran 
initially experienced pain in his right knee in about July 
1961, more than 6 years after his discharge from the 
military, and of equal or even greater significance, not as a 
result of the right big toe fracture in service-but rather, 
as a result of injuring his knee while playing basketball.  
He tore his medial meniscus cartilage and since had sustained 
other twisting-type recurring injuries.  He also did not 
mention the right big toe fracture, as the precipitating 
factor in his right knee injury, at any time when discussing 
his prior medical history (PMH); he only referred to a 
possible dislocation of his shoulder sometime in 1942, 
bearing in mind that he was on active duty in the military 
much later, from April 1953 to April 1955.  Consequently, 
since the actual medical records from that treatment at the 
University of Pennsylvania Hospital in May 1962, which 
included rehabilitative surgery, were contemporaneous to the 
particular time at issue, they are inherently more reliable 
than private chiropractor Bertrand's statement offered many 
years later-long after the fact.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996); Elkins, 5 Vet. App. at 
478, Swann, 5 Vet. App. at 233.  Later dated records from the 
University of Pennsylvania Hospital also show the veteran 
received treatment for his left foot (as opposed to his right 
foot) in July 1967 and February 1968, as a residual of 
another basketball related injury.  And there again was no 
mention whatsoever of the right big toe fracture in service 
as the precipitating cause for that treatment.  So those 
contemporaneous records also go against private chiropractor 
Bertrand's present-day conclusions.  Reonal v. Brown, 5 
Vet. App. 458 (1993) (a diagnosis and accompanying medical 
opinion are only as good and reliable as the history on which 
they were predicated).




In sum, there is insufficient medical evidence-even with the 
benefit of the doubt, confirming that any symptoms the 
veteran currently has involving his right big toe are a 
residual of the fracture that he presumably sustained during 
service, in 1954.  The same is true concerning the claim for 
his spinal disorder, as there also is insufficient medical 
evidence indicating that it is proximately due to or the 
result of the right big toe fracture.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)); see, too, 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The veteran 
obviously steadfastly believes in his heart that such cause-
and-effect relationships exists, but as a layman, he does not 
have the medical expertise or training to give a competent 
opinion on the determinative issue of medical causation.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Hasty v. Brown, 13 Vet. App. 230 (1999).  
Thus, both his written and oral testimony during his hearing 
purporting to do so have no probative value in this important 
regard, and service connection is not warranted since the 
preponderance of the evidence is against his claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for residuals of a right big 
toe fracture is denied.

The claim for service connection for a spinal disorder-
secondary to the right big toe fracture residuals, also is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

